           Case 1:19-cv-08745-LLS Document 10 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL A. JOHNSON,

                                  Plaintiff,
                                                                   19-CV-8745 (LLS)
                      -against-
                                                               ORDER OF DISMISSAL
 NEW YORK STATE GOVERNOR’S
 OFFICE, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated April 2, 2020, the Court directed Plaintiff to file a second amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the amended complaint. Plaintiff has not filed a second amended complaint. Accordingly, the

amended complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed

under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

Dated:     June 25, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
